Citation Nr: 1629927	
Decision Date: 07/27/16    Archive Date: 08/04/16

DOCKET NO.  14-27 914	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for soft skin sarcoma.  

2.  Entitlement to service connection for peripheral neuropathy of the bilateral upper extremities.  

3.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a kidney disability (claimed as kidney cancer and kidney removal).  

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

A. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from July 1969 to April 1972.

This is a somewhat complex situation:  This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2007, February 2010, and September 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

As an initial matter, the Board notes that there were some irregularities with regard to the procedural history of the case at bar.  

The Veteran was initially denied entitlement to a TDIU in a September 2007 rating decision.  In September 2008, he submitted a timely notice of disagreement with regard to that issue.  The RO denied entitlement to a TDIU again in a January 2014 rating decision and the Veteran once again submitted a timely notice of disagreement.  A statement of the case was not issued until May 2014, after the second denial of the TDIU claim.  However, as noted, the notice of disagreement was timely filed with regard to the initial denial in the September 2007 rating decision and the September 2007 decision represents the decision on appeal.

In a September 2006 rating decision, the issue of entitlement to service connection for a prostate disability was denied.  This issue was subsequently denied again in a February 2010 rating decision.  The Veteran did not submit a notice of disagreement with regard to this issue.  However, the issue was listed on a Statement of the Case (SOC) issued in May 2014.  The Veteran submitted a VA Form 9, Substantive Appeal, in July 2014.  

Although the Veteran indicated that he was appealing all issues listed on the SOC, he included a list of issues he wished to appeal and a prostate disability was not among the issues listed.  Based on a thorough review of the claims file, there is no indication that the Veteran desired to appeal the prostate disability at this time.

In a February 2010 rating decision, the Veteran was granted service connection for nephropathy with hypertension and granted a 30 percent rating effective October 21, 2009.  The Veteran submitted a notice of disagreement in July 2010 and indicated that he was appealing the issue of "service-connected hypertension."  However, on the VA Form 9 submitted in July 2014, there was no indication that the Veteran desired to appeal either the disability rating or effective date for this issue.  Based on a thorough review of the claims file, there is no indication that the Veteran desired to appeal the hypertension disability at this time as this claim was granted. 

Finally, the RO issued a Supplemental Statement of the Case (SSOC) in June 2015 and included the issues of entitlement to increased ratings for posttraumatic stress disorder (PTSD) and coronary artery disease.  However, the Veteran did not file increased rating claims for these issues and these issues were not denied and appealed by the Veteran.  Consequently, the issues of entitlement to increased ratings for PTSD and coronary artery disease are not currently before the Board.      

For the reasons explained, and simply stated, based on a detailed review of the claims file, the only issues currently on appeal are entitlement to service connection for soft skin sarcoma, entitlement to service connection for peripheral neuropathy of the bilateral upper extremities, whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a kidney disability (claimed as kidney cancer and kidney removal), and entitlement to a TDIU.





FINDINGS OF FACT

1.  The claims file is void of any competent evidence linking a diagnosed soft skin sarcoma to the Veteran's service.

2.  The claims file is void of any competent evidence linking diagnosed peripheral neuropathy of the bilateral upper extremities to the Veteran's service.

3.  The evidence submitted since September 2006 does not show or even suggest that the Veteran's kidney disability is the result of his service.

4.  The Veteran is unable to obtain and maintain any form of substantially gainful employment due solely due to the effects of his service-connected disabilities.


CONCLUSIONS OF LAW

1.  Criteria for service connection for a soft skin sarcoma have not been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).

2.  Criteria for service connection for peripheral neuropathy of the bilateral upper extremities have not been met. 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).

3.  The September 2006 rating decision denying service connection for a kidney disability is final; new and material evidence has not been presented, and the claim is not reopened.  38 U.S.C.A. §§ 5108, 7104 (West 2014); 38 C.F.R. §§ 3.156, 20.1103 (2015).

4.  The criteria for a TDIU have been met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection - Soft Skin Sarcoma and Peripheral Neuropathy

For historical purposes, the Veteran's claim for service connection for soft skin sarcoma was denied in a February 2010 rating decision and the claim for service connection for peripheral neuropathy of the bilateral upper extremities was denied in a September 2011 rating decision.  The Veteran disagreed with the denial of his claims and this appeal ensued.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  In addition, certain chronic diseases, including malignant tumors, may be presumed to have been incurred during service if the disorder becomes manifest to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

The chronicity provisions are applicable where evidence, regardless of its date, shows that a Veteran had a chronic condition in service, or during an applicable presumptive period, and still has that disability.  That evidence must be medical unless it relates to a condition as to which lay observation is competent.  38 C.F.R.  § 3.303(b).

Generally, service connection requires (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247   (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time. 38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  The Board notes that the U.S. Court of Appeals for the Federal Circuit recently clarified that the continuity of symptomatology language in § 3.303(b) is limited to the chronic diseases listed under 38 C.F.R. § 3.309(a). Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Presumptive service connection is available on the basis of herbicide exposure for specified diseases manifested to a degree of 10 percent within a specified period in a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975. 38 U.S.C.A. § 1116(a).  In this case, the records indicate Vietnam service.

If a Veteran was exposed to an herbicide agent during active military, naval, or air service, the following diseases shall be service connected if the requirements of 38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are also satisfied:  AL amyloidosis, chloracne or other acneform diseases consistent with chloracne, Type 2 diabetes mellitus, Hodgkin's disease, ischemic heart disease, all chronic B-cell leukemias, multiple myeloma, non-Hodgkin's lymphoma, Parkinson's disease, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).

Notwithstanding the provisions of §§ 3.307, 3.309, if a claim fails to satisfy the criteria for service connection on a presumptive basis due to herbicide exposure, this fact does not preclude an appellant from establishing service connection with proof of actual direct causation.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

The Veteran's service personnel records reflect that he served in the Republic of Vietnam during the relevant period during which the presumption of service connection is available on the basis of herbicide exposure for certain diseases.    

The available service treatment reports do not reflect a diagnosis of soft skin sarcoma or peripheral neuropathy.

At a September 2011 VA examination, the Veteran reported that he had been diagnosed with peripheral neuropathy of the bilateral extremities.  He endorsed tingling and numbness of the arms and legs.  There was no abnormal sensation, pain, anesthesia, weakness, or paralysis.  The symptoms were reported to be intermittent as often as twice weekly.  Neurological examination of the upper extremities was normal.  

The examiner concluded that there was no pathology to render a diagnosis of peripheral neuropathy of the bilateral upper extremities, providing evidence against this claim. 

In September 2010, VA treatment reports reflect a report of intermittent numbness to the bilateral hands which occurs up to twice a week.  The Veteran was diagnosed with paresthesias.  

The post-service VA and private treatment records do not reflect a diagnosis of soft skin sarcoma or bilateral peripheral neuropathy.  The records reflect that the Veteran underwent a right nephrectomy in 2004 for a diagnosis of cancer of the right kidney.  

The Board acknowledges the Veteran's report of tingling of the upper extremities.   However, symptoms alone, such as paresthesias, without a diagnosed or identifiable underlying malady or condition, do not constitute a "disability" for VA purposes.  VA does not generally grant service connection for symptoms alone, without an identified basis for those symptoms.  The VA needs to identify a disability, not symptoms of a disability.  At the September 2011 VA examination, the Veteran was not diagnosed with peripheral neuropathy of the upper extremities.  Accordingly, service connection cannot be granted for symptoms of a disability. 

At no time has the Veteran been diagnosed with soft skin sarcoma.  The Veteran indicated in his June 2012 notice of disagreement that he had cancer of the right kidney and underwent a nephrectomy and as a sarcoma is a cancer arising from mesenchymal tissue which may affect the kidney, he should be awarded service connection for sarcoma.  However, a sarcoma is a rare kind of cancer that grows in connective tissue and the Veteran has at no time been diagnosed with a sarcoma.  

As a result, there is no evidence to establish the presence of a soft skin sarcoma or peripheral neuropathy of the upper extremities during the Veteran's appeal.  In the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). 

As such, service connection for a soft skin sarcoma and peripheral neuropathy of the bilateral upper extremities is denied.  

New and Material Evidence - Kidney Disability

In this case, the Veteran is seeking to reopen a claim for a kidney disability which has been previously denied.  

Specifically, in a September 2006 rating decision, the RO denied the Veteran's claim for service connection for kidney removal because there was no evidence linking right kidney removal to his active duty or exposure to herbicides.  The Veteran did not appeal this decision.  

The September 2006 rating decision represents the last final denial of the claim.  38 C.F.R. § 20.1103. 

However, a previously denied claim may be reopened by the submission of new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  Evidence is new if it has not been previously submitted to agency decision makers.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  Evidence is material if it, either by itself or considered in conjunction with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence cannot be cumulative or redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  

The Court of Appeals for Veterans Claims (Court) interprets the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and views the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  See Shade v. Shinseki, 24 Vet. App. 110, 118 (2010). 

At the time of the September 2006 decision, the evidence of record included service treatment records, service personnel records, post-service VA treatment reports, and VA examination reports dated in October 2005, November 2005 and March 2006.  

The post-service VA treatment reports reflect that the Veteran was diagnosed with a right renal mass and underwent a nephrectomy for renal cancer in 2004. 

In October 2009, the Veteran submitted a VA Form 21-4138 and claimed service connection for a right kidney disability.  Additional VA treatment reports, private treatment reports, records from the Social Security Administration, VA treatment reports, and lay statements from the Veteran have been obtained.  

Private treatment reports from Doctors Hospital at Renaissance dated in February 2012 reflect that the Veteran was treated for metastatic renal cancer.  Private treatment reports from Texas Oncology dated in November 2012 reflect that the Veteran was diagnosed with recurrent stage IV renal cell carcinoma initially diagnosed in 2004.  

The lay evidence does not include any reference to treatment for a kidney disability in service.  The Veteran reiterated his exposure to herbicides in service, a fact that was known at the time of the final prior denial.  

The VA treatment reports do not reference treatment for a kidney disability.  

The VA examination reports are unrelated to the Veteran's claimed kidney disability.  

None of the medical evidence links the Veteran's recurrent renal cancer to the Veteran's active service or his exposure to herbicides.  Consequently, as was the case at the time of the final prior denial in September 2006, the evidence fails to establish a link between the claimed renal carcinoma or right kidney removal and the Veteran's active service, including exposure to herbicides. 

The Board acknowledges that the threshold for reopening is low, but it is a threshold nonetheless, and here, the evidence obtained since the Veteran's claim was previously denied simply does not approach that threshold.  There is simply nothing that associates this problem to service other than the Veteran's statements, which are a repetition of his prior statements, and therefore not new.  As such, the claim is not reopened, and this portion of the appeal is denied.

TDIU

For historical purposes, the Veteran's claim for entitlement to a TDIU was denied in a September 2007 rating decision.  The Veteran disagreed with the denial of his claim and this appeal ensued.

It is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities will be rated as totally disabled.  38 C.F.R. § 4.16.

"Substantially gainful employment" is that employment that "is ordinarily followed by the nondisabled to earn their livelihoods with earnings common to the particular occupation in the community where the veteran resides."  Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991).  Marginal employment will not be considered "substantially gainful employment."  38 C.F.R. § 4.16(a).

A TDIU may be assigned, if the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that if there is only one such disability it is ratable at 60 percent or more, and that if there are two or more such disabilities at least one is ratable at 40 percent or more and the combined rating is 70 percent or more.  38 C.F.R. § 4.16(a).  For the purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered one disability:  (1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable; (2) disabilities resulting from common etiology or a single accident; (3) disabilities affecting a single body system; (4) multiple injuries incurred in action; or (5) multiple disabilities incurred as a prisoner of war.  38 C.F.R. § 4.16(a).

The central inquiry is "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Neither nonservice-connected disabilities nor advancing age may be considered in the determination.  38 C.F.R. §§ 3.341, 4.19 (2015); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

The Veteran is service connected for posttraumatic stress disorder (PTSD), rated as 70 percent disabling from December 30, 2004, coronary artery disease rated as 30 percent disabling from December 30, 2004, nephropathy with hypertension rated as 30 percent disabling from October 21, 2009, peripheral vascular disease of the left lower extremity rated as 20 percent disabling from October 21, 2009, peripheral vascular disease of the right lower extremity rated as 20 percent disabling from October 21, 2009, tinnitus rated as 10 percent disabling from December 30, 2004, diabetes mellitus with erectile dysfunction rated as 10 percent disabling from December 30, 2004, and bilateral hearing loss rated as noncompensably disabling from December 30, 2004.  

The Veteran's combined evaluation is 80 percent disabling since December 30, 2004, and 90 percent since October 21, 2009.

For the relevant appeal period, the Veteran has at least one disability ratable at 40 percent or more and a combined rating of 70 percent or more.  Therefore, the Board finds that he meets the requirements for a schedular TDIU.  38 C.F.R. § 4.16(a). 

The Veteran has reported that he is unable to work because of his service-connected disabilities. 

In a VA Form 21-8940, Veteran's Application for Compensation Based on Unemployability dated in November 2006, the Veteran indicated that he last worked as a mechanic for the City of Harlingen in 2004 when he became too disabled to work due to PTSD and coronary artery disease and the medication he took for coronary artery disease and diabetes mellitus.  He reported that he completed four years of high school.

At an April 2007 VA psychiatric examination, the Veteran was noted to have difficulty establishing and maintaining effective work and social relationships because he had difficulty interacting with others except on a very limited basis.

A Disability Determination and Transmittal dated in September 2008 reflects that the Veteran was disabled effective December 1, 2007, for a primary diagnosis of diabetes mellitus and a secondary diagnosis for anxiety related disorders.  

At a November 2009 VA audiometric examination, the Veteran was noted to have  some difficulty following verbal instructions in noise environments, especially when he has to use hearing protections, or cannot use his hearing aids but in optimal listening conditions, he should be able to perform physical and sedentary activities of employment. 

At a February 2015 VA heart examination, the examiner indicated that the Veteran's coronary artery disease did not impact his ability to work.  

At an April 2015 VA psychiatric examination, the Veteran indicated that his irritability would impact his ability to get along with other co-workers and customers.  The Veteran also reported that he has several physical problems including not being able to sit, walk, or stand for long periods of time. 

The Board notes that the Veteran has not been afforded a VA medical examination regarding the issue of entitlement to a TDIU.  However, the ultimate issue of whether a TDIU should be awarded is not a medical issue, but a determination of law for the adjudicator.  See Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013); Smith v. Shinseki, 647 F.3d 1380, 1385-86 (Fed. Cir. 2011).  Accordingly, the Board will proceed with a decision.

In light of the Veteran's occupational background and functional limitations, and giving him the benefit of the doubt at this time based on credible statements (in the future, indication of embellishment would have repercussions regarding this finding), the Board finds that the Veteran's service-connected disabilities are sufficient to render him unable to obtain and maintain any form of substantially gainful employment in accordance with his occupational background and education level.  

In light of the Veteran's prior work history and considering his service-connected problems as a whole, the Board finds it unlikely the Veteran could work with both a physiatric disability and cardiovascular disability.   

Accordingly, based on all of the foregoing, the Board finds that entitlement to a TDIU is warranted.  38 U.S.C.A. § 1507.

ORDER

Entitlement to service connection for soft skin sarcoma is denied.  

Entitlement to service connection for peripheral neuropathy of the bilateral upper extremities is denied.  

The request to reopen the previously denied claim of entitlement to service connection for a kidney disability is denied.

Entitlement to a TDIU is granted.



______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


